PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
7United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/299,071
Filing Date: 20 Oct 2016
Appellant(s): Microsoft Technology Licensing, LLC



__________________
Todd E. Behrens (Reg. No. 59,170)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/18/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant has argued with the rejection of Claims 1-9, 13-16 and 18-21 under 35 U.S.C. §103(a) as being unpatentable over Otero et al. (U.S. PGPub 2014/0372857), Marwah et al.(U.S. Patent 8,356,060) and Seiwald et al. (U.S. PGPub 2014/0280188) by setting forth arguments as addressed below.

I.	The Appellant’s argues that regarding claims 1, 14, and 18 that “the combination cited by the Office does not suggest the program being synthesized to split the input column into a number of output columns identified based on an underlying pattern amongst entries from the input column where the underlying pattern is detected by analyzing the example entries… (Page 7 of the Appeal Brief)…these portions of Otero pertain to detecting a pattern within data in a single column, this reference does not pertain to a number of output columns identified based on an underlying pattern…No fair reading of Otero would be interpreted as suggesting that the number of output columns being identified is based on the underlying pattern at least because the pattern in Otero is only recognized after the user selects the desired number of columns…”(Page 10 of the Appeal Brief).
	The Examiner respectfully disagrees.  Otero discloses in paragraph [0040] a method of detecting input which include detecting a pattern wherein “…the detected pattern may include splitting a first and second word in a cell in the selected column 504, and moving the second word into the extra column 502E. Accordingly, a determination may be made to use the detected pattern as an example to apply to the rest of the cells in the selected column 504. An autosuggestion 215 to split the two words ( e.g., first and last name) in the selected column 504, and to move the second word ( e.g., last name) to an adjacent cell in the extra column 502E. …” (analogous to splitting the input column into a number of output columns identified based on an underlying pattern) and paragraph [0043] of Otero further discloses splitting data into output columns based on detected pattern. In addition, Marwah teaches automatically selecting compression techniques while Seiwald teaches tagging filenames to support association of information and Otero discloses splitting a column into two or more columns. Therefore, the combination of Otero, Marwah, and Seiwald discloses the claimed limitations.

II. 	The Appellant’s argues that regarding claims 1, 14, and 18 that “the combination of Otero, Marwah, and Seiwald does not suggest the detected delimiters in an entry from the input column comprising a zero length delimiter, the zero length delimiter comprising an empty string that specifies a boundary between two adjacent fields in the entry from the input column” (Page 12 of the Appeal Brief).
The Examiner respectfully disagrees. Seiwald teaches in paragraph [0016] a delimiter includes an empty string in which “a filename includes one or more delimiters, a unique identifier determination module 104 determines that a file includes a unique identifier. A unique identifier, according to an embodiment, includes a filename and a tag or a filename specific unique identifier... A tag may be a zero-length string... A tag may also include an empty string...” while paragraph [0024] teaches a method of adding one or more delimiter and a tag to a filename where a delimiter is a zero-length string in which “a tagging module 110 appends a tag to a filename by inserting a tag after a name in a filename with a first delimiter between the tag and the name”.  In the meantime, the Examiner points to the Response to Argument I above on splitting data input into multiple columns.  In this case, Marwah teaches automatically selecting compression techniques while Seiwald teaches tagging filenames to support association of information and Otero discloses splitting a column into two or more columns. Therefore, the combination of Otero, Marwah, and Seiwald discloses the claimed limitations.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIN LIN M HTAY/Examiner, Art Unit 2153                                                                                                                                                                                                        
Conferees:
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.